 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MELVIN HODGES,                                Case No. 1:18-cv-00790-EPG (PC)
12                 Plaintiff,
                                                   ORDER RE: PLAINTIFF’S NOTICE OF
13         v.                                      INTENT TO SERVE DEFENDANTS
14   ANDRE MATEVOUSIAN, et al.,                    (ECF NO. 7)
15                Defendants.
                                                   TWENTY-ONE-DAY DEADLINE
16

17          Melvin Hodges (“Plaintiff”) is a federal prisoner proceeding pro se with this civil rights
18   action. Plaintiff filed the complaint commencing this action on June 8, 2018. (ECF No. 1).
19          On November 28, 2018, the Court issued a screening order finding service of the
20   complaint appropriate. (ECF No. 6). In the order, the Court directed Plaintiff “to either file a
21   notice stating that he intends to serve Defendants or file a motion to proceed in forma pauperis
22   for the limited purpose of service of process.” (Id. at 7).
23          On December 10, 2018, Plaintiff filed a “Notice of Intent to Serve Defendants in this
24   Matter.” (ECF No. 7, p. 1). However, in that same filing, Plaintiff noted that the address for
25   one of the defendants recently changed and asked the Clerk of Court to send a summons to that
26   new address. (Id. at 2). Thus, it is unclear whether Plaintiff intends to Defendants, or if he is
27   asking the Court to direct the United States Marshals Service (“USMS”) to serve Defendants.
28          Accordingly, IT IS ORDERED that Plaintiff has twenty-one days from the date of

                                                      1
 1   service of this order to clarify whether he intends to serve Defendants pursuant to Federal Rule
 2   of Civil Procedure 4. If Plaintiff wants the Court to direct the USMS to serve Defendants,
 3   Plaintiff should file a motion to proceed in forma pauperis for the limited purpose of service of
 4   process with his clarification.
 5
     IT IS SO ORDERED.
 6

 7
        Dated:     December 12, 2018                           /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
